Citation Nr: 1120965	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of frostbite to the hands and feet. 

3.  Entitlement to service connection for Reynaud's syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) with this determination in May 2009, and timely perfected his appeal in January 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in August 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

As a final introductory matter, it does not appear that the issue of entitlement to service connection for tinnitus has been addressed by the agency of original jurisdiction (AOJ).  During his August 2008 VA audiological examination and on his May 2009 NOD, the Veteran asserted that he has suffered from tinnitus since he was discharged from service.  The Board notes, in particular, the positive nexus opinion rendered by the August 2008 VA audiological examiner.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss, frostbite residuals of the hands and feet, and Reynaud's syndrome. 

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A.  Frostbite Residuals and Reynaud's Syndrome

The Board finds that a remand is necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's claims of entitlement to service connection for frostbite residuals and Reynaud's syndrome.  During his August 2010 Travel Board hearing, the Veteran reported that he was receiving treatment for Reynaud's syndrome by Dr. D.W., an eye, ear, nose, and throat surgeon in Evansville, Indiana.  Additionally, though the VA claims file contains VA treatment records through April 2008, it is unclear whether the Veteran continued to seek any treatment at VA for his conditions after that time.  As these VA and private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

B.  Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss due to noise exposure during active military service.  Specifically, he alleges that his exposure to loud noise from gunfire, claymore mines, M-16's, shoulder fire weapons, and grenades, is the cause of his bilateral hearing loss.

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

The Veteran's December 1968 induction audiological examination indicated that he had hearing within normal limits.  The Veteran was transferred to the U.S. Army Reserves in July 1970.  There is no evidence in the file that indicates a separation examination was conducted at that time.  However, audiological testing was performed during the Veteran's June 1974 retention examination.  At that time, the Veteran's hearing was within normal limits; however, the results did show a decrease in the Veteran's hearing since his December 1968 audiological examination.  Furthermore, the Veteran's service treatment records were void of any complaint, treatment, or diagnosis of bilateral hearing loss.


Initially, the Board notes that the Veteran was provided with a VA audiological examination in August 2008.  After audiological testing was performed, the VA examiner diagnosed the Veteran with moderate bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's hearing loss was within normal limits at induction and separation from service, and therefore, it was less likely as not that the hearing loss displayed at the VA examination was caused by or a result of the Veteran's noise exposure while on active duty.  The Board finds that this examination report is not competent for rating purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Furthermore, the Board is without medical expertise to determine if the Veteran's bilateral hearing loss is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA audiological examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any available outstanding VA treatment records dated from April 2008 to the present.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed bilateral hearing loss, residuals of frostbite, and Reynaud's syndrome.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. If and only if there is evidence of a diagnosis of residuals of frostbite of the hands and feet, and/or Reynaud's syndrome after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his residuals of frostbite of the hands and feet, and/or Reynaud's syndrome.
3. Additionally, the AMC/RO should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his currently diagnosed bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss that is the result of a disease or injury in service.  Specifically, the VA examiner should address the Veteran's duties as a light weapons infantryman in-service and any possible noise exposure post-service.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure, when discussing the offered opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for bilateral hearing loss, residuals of frostbite of the hands and feet, and Reynaud's syndrome, should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this REMAND, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

